IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 91 MAL 2014
                              :
               Respondent     :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
          v.                  :
                              :
                              :
VALERIE PALFY,                :
                              :
               Petitioner     :


                                    ORDER


PER CURIAM

     AND NOW, this 30th day of July, 2014, the Petition for Allowance of Appeal is

DENIED.